DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 01/07/2021.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1, 4, 7, 8, 13, 17, 18, 20 have been amended. Claims 2 and 14 are canceled. Claims 1, 3-13, 15-20 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jun Li on March 5, 2021.

The application has been amended as follows: 

***SEE ATTACHED AMENDMENTS***


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art teaches the general concepts of a relationship between a subcarrier spacing and a number of OFDM symbols.  For example, Yang (US 2018/0054292) discloses a UE receiving control messages in accordance with a control channel numerology, in which a control channel numerology indicates a subcarrier spacing and symbol period duration of the control channel resource.  Yang further discloses multiple numerologies associated with different subcarrier spacing.  Lin (US 2018/0098312), further discloses a relationship between the subcarrier spacing of a particular numerology with the number of OFDM symbols used for control signaling.  For example, if a subcarrier spacing of 4*X kHz is used for the control channel and a subcarrier spacing of X kHz is used for the data channel, there will be at least 4 OFDM symbols with 4*X kHz spacing used for control (which corresponds to 1 OFDM symbol with X kHz spacing). That means that there is four times the overhead when using X kHz subcarrier spacing for both control and data compared to one OFDM symbol used for control.  Other prior art, such as Lee (US 20190372721) and Xiong (US 2019/0357303), discloses downlink configuration information related to the number of OFDM symbols used for a control channel in a subframe. While the general art teaches the general concepts of a relationship between subcarrier spacing and the number of OFDM symbol used for a control channel, the prior art does not teach determining, by the terminal based on the indication information, a quantity of symbols occupied by the first control channel, wherein the quantity of symbols occupied by the first control channel is less than or equal to at least one of the first or the second maximum quantity of symbols, wherein 
Subsequently, after an additional comprehensive search of the prior art and full examination of the instant application, it is believed that the independent claims (treating the claim as a whole) are patentable, novel and non-obvious invention over all of the cited references in instant application, individually, or in any hypothetical combination. Since the disclosed dependent claims are dependent on one of the above independent claims, therefore they are also patentable.
Correspondingly, it is believe that the claims and description of the invention are adequately described and set forth in the specification such that Applicants'  claimed invention, and terms and features described therein, are readily understood by those of ordinary skill in the art as set forth in the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENKEY VAN/Primary Examiner, Art Unit 2477